DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the preamble of claim 1, it is suggested that “endgate latch comprising” be changed to –endgate latch, the endgate striker assembly comprising”, for clarity. 
Regarding claim 1, the claim does not particularly point out and distinctly claim the invention, in that scope of invention has not been sufficiently defined, making the boundaries of the scope of claim language unclear.  See MPEP 2173.  The claims lack sufficient structural and/or functional language required to clearly define the scope of a distinct operable invention.  Some examples of this lack of clarifying structural and/or functional language are as follows:  it is unclear and not 
Several of the remaining claims have the same or similar 112 issues as above, particularly independent claims 10 and 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tolle, US Patent 4,357,039.  As in claim 1, an endgate striker assembly engageable with an endgate latch comprising a striker (see figure 3) having an attachment portion 26 at one end, a head 27 at the opposite end, and a cylindrical shaft between the attachment portion and the head; as best understood, and an overmolded annular shoulder between the cylindrical shaft and the attachment portion; wherein the overmolded annular shoulder comprises an annular damper (including sleeve H) and an annular shoulder 29; and wherein the annular shoulder has a first surface facing the cylindrical shaft and an outer circumferential surface and the annular damper is molded over the first surface of the annular shoulder and at least a part of the outer circumferential surface.  As in claim 8, the attachment portion is threaded.  As in claim 9, a striker collar may be at least broadly considered as 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tolle.
Regarding claims 2-7, Tolle may not explicitly disclose (1) a rubberized material of the claimed types, and (2) the range of Shore A durometer, diameter size, and thickness as claimed.  However, with respect to (1), it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected such materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  Such modifications would not have solved any stated problem nor produced any unexpected results.  And with respect to (2), it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Tolle in these ways, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 
Regarding claim 10, (see figure 1 and the above 102 rejection) Tolle teaches each of the claimed limitations except explicitly pointing out a gap between the surface of the endgate latch and the annular damper being between about 0.1 mm and about 2 mm, when the endgate latch is engaged with the endgate striker assembly, as claimed.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Tolle in these ways, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such modifications would not have solved any stated problem nor produced any unexpected results.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claims 11-18 are rejected in the same or similar manner as claims 1-9.
Regarding claim 19, (see the above art rejections) although a cargo box application of the striker assembly may not be explicitly taught by Tolle, the use of such striker and latch assembly arrangements are known to be used in an entire host of different applications, including cargo box environments.  It would have been obvious for one having ordinary skill in the art to have utilized the latch and striker arrangement of Tolle in such an application, for the purpose of gaining the benefits of such a design in a cargo box environment. 
Claims 19 and 20 are rejected using the same or similar reasoning as in the above art rejections. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675